                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                     Plaintiff,                                 8:20CV17

       vs.
                                                                 ORDER
STATE OF NEBRASKA, MICHAEL W.
JENSON, Deputy County Attorney;
TRESSA M. ALIOTH, Deputy County
Attorney; THOMAS A. OTEPKA,
District Court Judge; GRANT L.
GENTILE, Police Officer; JOHN H.
LOPEZ, Police Officer; and NICOLAS
YANEZ, Police Officer;

                     Defendants.


      IT IS ORDERED that:

      1.     Plaintiff’s Motion to Extend Time to Pay Filing Fee (Filing no. 8) is
granted.

      2.     Plaintiff must pay an initial partial filing fee of $251.33 no later than
March 30, 2020, unless the court extends the time in which he has to pay in response
to a written motion.

       3.    After payment of the initial partial filing fee, Plaintiff’s institution must
collect the additional monthly payments in the manner set forth in 28 U.S.C.
§ 1915(b)(2), quoted above, and forward those payments to the court.

      4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.
       5.    The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: March 30, 2020: initial partial filing fee
payment due.

       6.     Plaintiff is advised that, following payment of the initial partial filing
fee, the next step in Plaintiff’s case will be for the court to conduct an initial review
of Plaintiff’s claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 5th day of February, 2020.

                                               BY THE COURT:



                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
